Exhibit Superior Industries Files 2007 Annual Report on Form 10-K Revises Previously Announced 2007 Income Tax Provisions VAN NUYS, CALIFORNIA March 31, 2008 Superior Industries International, Inc. (NYSE:SUP) today filed with the Securities and Exchange Commission its 2007 Annual Report on Form 10-K. On March 14, 2008, the Company filed a Form 8-K indicating that its previously issued financial statements should no longer be relied upon because of errors in recording deferred tax liabilities and in accounting for inventory costs and deferred taxes of its Hungarian equity investee in accordance with generally accepted accounting principles in the United States.In the Form 8-K filing, the Company also indicated that the evaluation of the errors was still ongoing.On the same day that the Form 8-K was filed, the Company announced its unaudited operating results for the fourth quarter and year 2007 versus the same periods of the prior year. Subsequent to the announcement of the unaudited 2007 operating results, and as part of the final evaluation of various tax liability considerations, it was further determined that the income tax provision announced for the fourth quarter and year 2007 operating results had included a tax benefit totaling $1.0 million that should have been included in the restatement of the 2006 operating results.Accordingly, the fourth quarter and annual income tax provisions for 2007 and 2006 in the attached table have been revised to include the correct income tax amounts for each period.Retained earnings as of December 31, 2007 remains unchanged. About Superior Industries Superior supplies aluminum wheels to Ford, General Motors, Chrysler, Audi, BMW, Fiat, Jaguar, Land Rover, Mazda, Mercedes Benz, Mitsubishi, Nissan, Seat, Skoda, Subaru, Suzuki, Toyota, Volkswagen and Volvo.For more information, visit www.supind.com. Forward-Looking Statements This press release contains statements that are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based on current expectations, estimates and projections about the company's business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements due to numerous factors and risks discussed from time to time in the company's Securities and Exchange Commission filings and reports. In addition, such statements could be affected by general industry and market conditions and growth rates, and general domestic and international economic conditions. Such forward-looking statements speak only as of the date on which they are made and the company does not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this release. (tables attached) SUPERIOR INDUSTRIES INTERNATIONAL, INC. Consolidated Statements of Operations (Unaudited) (Dollars in Thousands, Except Per Share Amounts) Three Months Ended Twelve Months Ended December 31 December 31 2007 2006 2007 2006 Net Sales $ 229,243 $ 212,169 $ 956,892 $ 789,862 Costs and Expenses Cost of Sales 217,750 213,117 924,400 781,122 Selling and Administrative Expenses 5,442 6,818 29,171 25,679 Impairment of Long-Lived Assets - 117 - 4,470 Income (Loss) From Operations 6,051 (7,883 ) 3,321 (21,409 ) Interest Income, net 976 1,413 3,684 5,589 Other Income (Expense), Net 726 246 3,195 (268 ) Income (Loss) From Continuing Operations Before Income Taxes and Equity Earnings 7,753 (6,224 ) 10,200 (16,088 ) Income Tax (Provision) Benefit (5,624 ) (761 ) (6,263 ) 285 Equity in Earnings of Joint Ventures 2,619 2,254 5,355 5,004 Net Income (Loss) from Continuing Operations $ 4,748 $ (4,731 ) $ 9,292 $ (10,799 ) Discontinued Operations, Net of Taxes - (381 ) - 257 Net Income (Loss) $ 4,748 $ (5,112 ) $ 9,292 $ (10,542 ) Earnings (Loss) Per Share - Basic: Net Income from Continuing Operations $ 0.18 $ (0.18 ) $ 0.35 $ (0.41 ) Discontinued Operations - (0.01 ) - 0.01 Net Income (Loss) $ 0.18 $ (0.19 ) $ 0.35 $ (0.40 ) Earnings (Loss) Per Share - Diluted: Net Income from Continuing Operations $ 0.18 $ (0.18 ) $ 0.35 $ (0.41 ) Discontinued Operations - (0.01 ) - 0.01 Net Income (Loss) $ 0.18 $ (0.19 ) $ 0.35 $ (0.40 ) Weighted Average and Equivalent Shares Outstanding for Earnings (Loss) Per Share: Basic 26,632,000 26,610,000 26,617,000 26,610,000 Diluted 26,641,000 26,610,000 26,635,000 26,610,000 SUPERIOR INDUSTRIES INTERNATIONAL, INC. Consolidated Balance Sheets (Unaudited) (Dollars in Thousands) As of December 31 2007 2006 Current Assets $ 356,079 $ 346,593 Property, Plant and Equipment, net 302,253 310,414 Investments and Other Assets 71,590 55,498 $ 729,922 $ 712,505 Current Liabilities $ $95,596 $ 112,083 Long-Term Liabilities 83,753 37,308 Shareholders' Equity 550,573 563,114 $ 729,922 $ 712,505
